NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/799,926 (“‘926 Reissue Application”) on 31 October 2017 for U.S. Application No. 14/668,452 (“‘452 Application”), filed 25 March 2015, now U.S. Patent No. 9,625,582 (“‘582 Patent”), issued 18 April 2017.
Thus, the Examiner concludes that for examination purposes the instant ‘926 Reissue Application claims a priority date of 25 March 2015.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘926 Reissue Application on 31 October 2017. On 31 October 2017, Applicant’s filing included an Application Data Sheet (“Oct 2017 ADS”) to correct the inventorship of the ‘582 Patent. 
1
On 12 October 2021, Applicant filed a Response to the June 2021 Non-Final Office Action (“Oct 2021 Applicant Response”). The Oct 2021 Applicant Response contained: “Remarks,” and “Amendments to the Specification” (“Oct 2021 Spec Amendment”); and “Amendments to the Claims” (“Oct 2021 Claim Amendment”) including: four times amended original 10; once amended original claims 11 and 12; original claims 13-15; previously presented new claim 22; canceled new claims 19-21; and canceled original claims 1-9 and 16-18.

Claim Status
The Examiner finds that the claim status in the instant ‘926 Reissue Application is as follows:
Claim(s) 10				(Original and four times amended)
Claim(s) 11 and 12			(Original and once amended)
Claim(s) 13-15			(Original)
Claim(s) 1-9 and 16-18		(Original and canceled)
Claim(s) 22				(New and previously presented)
Claim(s) 19-21			(New and canceled)

Thus, the Examiner concludes that claims 10-15 and 22 are pending (“Pending Claims”) in the instant ‘926 Reissue Application. Claims 10-15 and 22 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘582 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘926 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Allowable Subject Matter
Claims 10-15 and 22 are allowed.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter: The prior art of record clearly teaches a method that utilizes various LIDAR sensors, with their respective resolutions, to scan an environment surrounding a vehicle and operate the vehicle based upon the scans of the environment. (See §§ XI.A, C, D, F supra; also see Baeg et al. (International Publication No. WO 2013/176362) (“Baeg‘362”); Hukkeri et al. (U.S. Publication No. 2012/0130598) (“Hukkeri”); Whittaker et al. (U.S. Publication No. Whittaker”); Hoetzer (U.S. Publication No. 2010/0063736); and Reichert et al. (U.S. Publication No. 2008/0059015) (“Reichert”). In addition, the Examiner finds that Trepagnier and Hukkeri also teaches adjusting the viewing direction of a second LIDAR based upon data from a first LIDAR. (See §§ XI.A, C, D, F supra). With respect to thresholding, the Examiner finds that Trepagnier teaches the identification of an obstacle and its relevance if it is determined to be within 50 meters. (See §§ XI.A, C, D, F supra).
With respect to the limitations of independent claim 10, the Examiner finds that the prior art of record does not teach “based on the given distance being greater than a first threshold distance and less than a second threshold distance, wherein the second threshold distance is different than the first threshold distance, tracking the object based on the first data from the first LIDAR, wherein the first threshold distance is based on the first LIDAR being positioned at the top side of the vehicle,; based on the given distance being greater than the second threshold distance, tracking the object based on the second data from the second LIDAR having the second scanning resolution; and based on the given distance being less than the first threshold distance, tracking the object based on the third data from the third LIDAR.
Claims 11-15 and 22 are similarly deemed as having allowable subject matter based on their dependency from independent claim 10, respectively.


Conclusion
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘582 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘582 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘582 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        








SJR
11/10/2021



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the Rejected Claims stand rejected in the June 2021 Non-Final Office Action, the Examiner notes that only: claims 1-6, 8, 9, 16, 18, 19 and 21 stand rejected under 35 U.S.C. 103(a) and ODP; claims 10-15, 16, 18 and 22 stand rejected under 35 U.S.C. 112(a) and 251; and claims 16 and 18 stand rejected under 35 U.S.C. 112(b). In addition, the Examiner asserts that claim 12 stands indicated as allowable, however, still stands rejected .